241 F.2d 937
Thomas RICKETTS and John Calvin Hasselbeck, Appellants,v.UNITED STATES of America, Appellee.
No. 16187.
United States Court of Appeals Fifth Circuit.
March 19, 1957.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Girard J. Fernandez, Chandler C. Luzenburg, Jr., New Orleans, La., for appellant.
E. E. Talbot, Jr., Asst. U. S. Atty., New Orleans, La., M. Hepburn Many, U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
On the authority of Prince v. United States, U.S., 77 S. Ct. 403, and for the reasons stated therein, the judgment appealed from is reversed and the cause is remanded to the District Court for the purpose of resentencing the petitioners in accordance with the opinion in the Prince case.